Citation Nr: 1120633	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for residuals of an old posterior cruciate ligament tear of the right knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia and mild degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a bilateral eye condition and a bilateral knee condition; a May 2008 rating decision from the VA RO in Lincoln, Nebraska, which granted service connection for residuals of an old posterior cruciate ligament tear of the right knee, assigning a 10 percent evaluation effective December 21, 2006, and chondromalacia and mild degenerative joint disease of the left knee, assigning a 10 percent evaluation effective December 21, 2006; and a January 2009 rating decision from the Lincoln RO, which denied service connection for bilateral flat feet.  In February 2008, the Veteran submitted a notice of disagreement (NOD) for the denial of service connection for a bilateral eye condition and subsequently perfected that appeal in June 2008.  In July 2008, he submitted an NOD with the initial ratings assigned for his bilateral knee disabilities and perfected those appeals in October 2008.  Finally, in February 2009, he submitted an NOD for the denial of service connection for bilateral flat feet and perfected that appeal in April 2009.  His case is currently under the jurisdiction of the VA RO in Des Moines, Iowa.

In December 2010, the Veteran presented sworn testimony during a video conference hearing in Des Moines, Iowa, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2010, the Board remanded the Veteran's claims of entitlement to service connection for a bilateral eye condition and bilateral flat feet and increased ratings for a left and right knee disabilities to the Appeals Management Center (AMC) for further evidentiary development, including obtaining Social Security Administration (SSA) records, obtaining updated VA treatment records, and providing the Veteran with VA examinations for his eyes, feet, and knees.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the Veteran's SSA and updated VA treatment records.  Additionally, he was provided with a VA general medical examination addressing his knee and foot disabilities in April 2010, and a VA eye examination in June 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

As discussed in detail below, the Veteran's claim of entitlement to service connection for bilateral flat feet has been withdrawn.  Therefore, an April 2011 correspondence from the Veteran seeking to reopen this claim will be construed as a petition to reopen his previously denied claim of entitlement to service connection for bilateral flat feet.  Thus, the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  






FINDINGS OF FACT

1.  At his December 2010 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated on the record that he wished to withdrawal his appeal of the issue of service connection for bilateral flat feet.

2. The preponderance of the evidence is against a finding that the Veteran currently suffers from an eye disability that is the result of a disease or injury in service.  The Veteran's anisometropia, a refractive error, and asymmetric eye length, a congenital defect, are not diseases for VA purposes.

3. The Veteran's service-connected degenerative residuals of an old posterior cruciate ligament tear of the right knee is manifested by flexion limited to no less than 80 degrees, with pain beginning at no less than 60 degrees, full extension, and no objective evidence of instability.

4. Prior to April 1, 2010, the Veteran's service-connected chondromalacia and mild degenerative joint disease of the left knee was manifested by flexion limited to no less than 60 degrees, with pain beginning at not less than 40 degrees, extension limited to no more than 5 degrees, with pain beginning at no more than 20 degrees, and no objective evidence of instability.

5. From April 1, 2010 to the present, the Veteran's service-connected chondromalacia and mild degenerative joint disease of the left knee is manifested by flexion limited to 120 degrees, full extension, and no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for bilateral flat feet by the Veteran have been met and the appeal is withdrawn effective December 17, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. A bilateral eye disability was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

3. The criteria for a disability rating in excess of 10 percent for service-connected residuals of an old posterior cruciate ligament tear of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5260 (2010).

4. The criteria for a disability rating in excess of 10 percent for limitation of flexion due to service-connected chondromalacia and mild degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010-5260 (2010).

5.  Prior to April 1, 2010, the criteria for the assignment of a separate initial disability rating of 30 percent, but no higher, for limitation of extension due to service-connected chondromalacia and mild degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the January 2007 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration records, and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA eye examination in June 2010, and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his right and left knee disabilities most recently in April 2010.  The examiner reviewed the claims file and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the April 2010 examination is adequate for determining the disability rating for the Veteran's service-connected right and left knee disabilities.  See Barr, supra.

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected right or left knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Bilateral Flat Feet

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  On the record at his December 2010 hearing, the Veteran expressly withdrew his appeal for service connection for bilateral flat feet.  This withdrawal was effective immediately upon receipt by the Board at the December 2010 hearing.  See 38 C.F.R. § 20.204(b)(3) (2010).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

B. Bilateral Eye Disability

The Veteran claims that he currently has poor eyesight that began in and is the result of his active duty service.  Therefore, he believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Mere congenital or developmental defects, absent or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. § 4.9 (2010).  The validity of this exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects such as refractive error from the definition of disease or injury, has been upheld by the Court.  See Winn v. Brown, 8 Vet. App. 510 (1996).

A review of the medical evidence of record does not show the Veteran has a current eye disability for VA purposes.  Specifically, the evidence of record includes a June 2010 VA eye examination.  The examiner diagnosed the Veteran with significant anisometropia and alternating exotropia, resulting from congenital asymmetric eye lengths, and an age-related moderate cataract of the right eye.

Anisometropia is "an error of refraction in which a person's two eyes have different refractive powers."  Exotropia is "strabismus in which there is permanent deviation of the visual axis of one eye away from that of the other."  See Dorland's Illustrated Medical Dictionary 94, 669 (31st ed. 2007).

Refractive error, including anisometropia, and congenital defects, including exotropia and asymmetric eye length, are excluded, by regulation, from the definition of disease or injury for which benefits are authorized if incurred or aggravated in service.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  As such, the Veteran's diagnosed anisometropia and exotropia, as mere congenital defects and refractive error, cannot be considered disabilities for service connection purposes and the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn, supra; Beno v. Principi, 3 Vet. App. 439 (1992).

The Board notes that the June 2010 VA examiner also diagnosed the Veteran with a moderate cataract of the right eye.  However, the Veteran has not claimed that his cataract is the result of service, nor is there any evidence of a cataract in service.  Further, the examiner indicated that his cataract was age-related, not service-related.  Thus, the Veteran's claim cannot be granted on the basis of this diagnosis.

Accordingly, the Board finds that the claim of entitlement to service connection for a bilateral eye disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Bilateral Knee Disabilities

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected residuals of an old posterior cruciate ligament tear of the right knee has been evaluated as 10 percent disabling under Diagnostic Code 5260.  His service-connected chondromalacia and mild degenerative joint disease of the left knee has been evaluated as 10 percent disabling under Diagnostic Codes 5010-5260.  He seeks higher initial ratings.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2010).  Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, the Veteran's disability is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran was afforded a VA examination for his knees most recently in April 2010.  At that time, the Veteran complained that he experienced pain rated as 7 to 8 out of 10 and that his knee caps pop out one to two times per month.  He also reported flare ups brought on by standing for longer than 10 minutes, running, climbing stairs, or getting on a horse.  The examiner recorded range of motion measurements of 0 degrees of extension bilaterally and 120 degrees of flexion bilaterally.  Repetitive use caused no change in the range of motion measurements.  The examiner also noted no functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  He observed mild tenderness overlying the lateral patellar facet joints of the left knee, tenderness overlying the posterior tibial tendons bilaterally, intact ligaments and cartilage, no posterior cruciate ligament laxity, and no swelling or effusion.  Although the Veteran reported instability of his knees, the examiner was unable to reproduce any subluxation on examination.  September 2009 x-rays showed mild degenerative changes and no acute abnormalities.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.

The Veteran was previously examined in April 2008.  At that time, the Veteran complained of frequent effusion, dislocation or subluxation one to three times per month, locking episodes several times per week, and daily pain.  His pain was increased by using stairs.  He also reported giving way, instability, pain, stiffness, and weakness in his knees and only being able to stand for a few minutes and walk less than a quarter of a mile.  The examiner observed crepitation, grinding, and subpatellar tenderness, but no observable instability.  He recorded range of motion measurements for the left knee of 60 degrees of flexion, with pain at 40 degrees, and 5 degrees of extension, with pain at 20 degrees, and for the right knee of 80 degrees of flexion, with pain at 60 degrees, and 0 degrees of extension.  There was no additional limitation of motion on repetition due to pain, fatigue, lack of endurance, incoordination, or weakness for either knee.  An MRI showed an old posterior cruciate ligament tear of the right knee and chondromalacia and early degenerative joint disease of the left knee.  The examiner diagnosed the Veteran with an old posterior cruciate ligament tear of the right knee and chondromalacia and mild degenerative joint disease of the left knee.  He indicated that the Veteran's bilateral knee disabilities resulted in decreased mobility, problems with lifting and carrying, lack of stamina, and pain and had moderate effects on his ability to do chores, recreation activities, and travel, mild effects on his ability to shop and bathe, and prevented him from exercising or doing sports.

In addition to the VA examinations, the medical evidence of record also includes VA treatment records relating to treatment of the knees.  Significantly, a January 2007 VA treatment record noted negative x-rays of the left knee and flexion of 150 degrees bilaterally.  Additionally, an April 2008 VA orthopedic consult report indicated that that the Veteran had approximately 120 degrees of flexion of the knees bilaterally.  Finally, an August 2008 VA treatment record reported that the Veteran had slow, painful, and limited range of motion of the knees, but did not provide specific measurements.  None of the VA treatment records reflect observed or objectively determined instability of the knee.  

With regard to the Veteran's service-connected right knee disability, the medical evidence of record does not establish that the disability warrants more than a 10 percent disability rating.  Even taking into account the earliest point at which he experienced pain at any point during the appeal period -60 degrees at the April 2008 VA examination - the Veteran did not demonstrate flexion limited to 30 degrees to warrant an increased rating of 20 percent for limitation of flexion under his currently assigned Diagnostic Code 5260.  He has also demonstrated full range of motion in extension throughout the appeal period, so a separate rating under Diagnostic Code 5261 is not warranted.  Further, no instability has been shown to warrant a separate rating under Diagnostic Code 5257.  The Board notes that the Veteran has complained of instability, however no physician has verified this report to warrant a finding of instability.  Thus, a disability rating in excess of the current 10 percent for limitation of flexion or a separate rating under the other relevant diagnostic codes cannot be granted for the right knee.

With regard to the Veteran's service-connected left knee disability, the medical evidence of record does not establish that the disability warrants more than a 10 percent disability rating for limitation of flexion.  Even taking into account the earliest point at which he experienced pain at any point during the appeal period -40 degrees at the April 2008 VA examination - the Veteran did not demonstrate flexion limited to 30 degrees to warrant an increased rating of 20 percent for limitation of flexion under his currently assigned Diagnostic Codes 5010- 5260.  Further, no instability has been shown to warrant a separate rating under Diagnostic Code 5257.  The Board notes that the Veteran has complained of instability, however no physician has verified this report to warrant a finding of instability.  Thus, a disability rating in excess of the current 10 percent for limitation of flexion or a separate rating for instability cannot be granted for the left knee.

Prior to April 1, 2010, with resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left knee disability did warrant a separate initial rating of 30 percent for limitation of extension.  Specifically, the April 2008 VA examination reported that the Veteran began to experience pain at 20 degrees of extension of the left knee.  This level of limitation is set forth in the criteria for a 30 percent rating under Diagnostic Code 5261.  As noted above, a knee disability may be assigned separate disability ratings for limitation of flexion and for limitation of extension.  Accordingly, the Board finds that the Veteran's left knee symptoms warrant a separate 30 percent rating for limitation of extension prior to April 1, 2010.

However, although a separate initial rating of 30 percent for limitation of extension is warranted for the left knee prior to April 1, 2010, the evidence of record does not reflect limitation of extension that would meet the criteria for a rating in excess of 30 percent during this period of time.  While the evidence demonstrates extension limited to pain by 20 degrees, there is no evidence of extension limited to 30 degrees to warrant an even higher rating of 40 percent.  Thus, a separate rating for limitation of extension in excess of 30 percent cannot be granted for the time period prior to April 1, 2010.

From April 1, 2010 to the present, the medical evidence of record does not establish that the Veteran's left knee disability warrants a separate compensable disability rating for limitation of extension.  Throughout this period, he has not demonstrated extension limited to 10 degrees to warrant a compensable rating for limitation of extension.  Notably, at his April 2010 VA examination, the Veteran demonstrated full extension.  Thus, a separate disability rating for limitation of extension of the left knee cannot be granted from April 1, 2010 to the present.

There is also no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca, supra.  Significantly, while the VA examiners noted the Veteran's complaints of pain, they indicated that he did not experience functional loss due to such pain.  Although the Veteran reported difficulty with such activities as standing, walking, and climbing stairs, there is no indication that he is unable to perform his daily activities or otherwise function.  As there is no objective evidence of functional loss due to pain, weakness, fatigability, incoordination or pain on movement of either knee, increased ratings under DeLuca are not warranted.

Additionally, there is no indication that the Veteran's right and left knee disabilities warrants an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's right and left knee disabilities are manifested by ankylosis, recurrent subluxation or lateral instability, removal of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, an increased rating cannot be assigned for either knee under Diagnostic Codes 5256-5259 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2010).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right or left knee symptomatology warranted other than the currently assigned disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected right and left knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent and 30 percent disability ratings contemplate his most limited range of motion measurements, including the point at which he first experiences pain.  Although the Veteran does not meet the criteria for a compensable rating for limitation of motion, Diagnostic Code 5010 allows for a 10 percent evaluation for arthritis.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to initial ratings in excess of 10 percent for limitation of flexion the left and right knees and an initial separate rating in excess of 30 percent for the left knee prior to April 1, 2010, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, supra.

	(CONTINUED ON NEXT PAGE)


ORDER

The appeal of the January 2009 rating decision denying service connection for bilateral flat feet is dismissed.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of an old posterior cruciate ligament tear of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for limitation of flexion due to service-connected chondromalacia and mild degenerative joint disease of the left knee is denied. 

Prior to April 1, 2010, entitlement to an initial separate disability rating of 30 percent for limitation of extension due to service-connected chondromalacia and mild degenerative joint disease of the left knee is granted, subject to the laws and regulations governing the award of monetary benefits



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


